DETAILED ACTION
Brief Summary
This is a non-final Office action addressing U.S. Application No. 14/993,458.

On August 4, 2020 a Non-final Office action was mailed in which all of the pending claims were rejection under 35 USC §§ 112 and 251 for lacking support in the written description and comprising new matter. The claims were also rejected under 35 USC § 103 as being obvious over Rivers in view of one of more of Cool, Libes, Marhoefer, Eilers, and Lindeman. 

On November 4, 2020, the Applicant filed a response to the 8/4/2020 Office action, then filed a supplemental response on November 6, 2020.

On February 25, 2021 a final Office action was mailed in which all of the pending claims were rejection under 35 USC §§ 112 and 251 for lacking support in the written description and comprising new matter. The claims were also rejected under 35 USC § 103 as being obvious over Rivers in view of one of more of Cool, Libes, Marhoefer, Eilers, and Lindeman.



On May 7, 2021, an Advisory Action was mailed denying entry of the Applicant’s After Final filing.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.

Reissue Applications
Claims 36-41, 43-50, and 52-55 are objected to for failing to comply with 37 CFR 1.173(b). The pending claims are all new claims and should be underlined throughout and any subject matter to be omitted should not be appear at all. See MPEP 1453(V)(D). 

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b,c).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Consent
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action. The existing consent form does not indicate the title of the person that signed it.

Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered and are individually addressed below in the order presented by the Applicant.

112-1st paragraph/251 Rejections based on new matter
	Regarding the rejections based on new matter, the Applicant argues that support for the currently pending claims can be found in the specification at cites “Figure 8, and col. 7,l. 25 – col. 7, l. 34; col. 9,l. 1 – col 9. l.3; and col. 9, l.27 – col. 9, l. 37, inter alia.”

The Examiner disagrees. The portions of the specification cited by the Applicant does not provide support for a computing device identifying client device capability information associated with a client device, wherein the capability information comprises information indicating programs currently installed on a client, a current configuration of the client, and user information associated with the client or programs stored thereon. At best the cited portion discloses a computing device (i.e. the smart link server), obtaining information about a special purpose application which may include an identifier used to identify the special purpose application in an app store 
Further, from the cited portions, it appears the applicant is equating the claimed ‘computing device’ to the smart link server in the specification, however the specification does not disclose the smart link server identifying a request to access a resource from a client device. 
With that, the Applicant’s identified portions of the specification correspond to actions disclosed as being performed by at least the client device 300A-C and the smart link server 400. The specification does not disclose a computing device, or a system comprising a single processor, that performs all of the steps recited in the independent claims.  The 112-1st paragraph/251 Rejections based on new matter are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 36-41, 43-50, 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 36, considered representative, recites in part, 
“identifying, by the computing device, client device capability information associated with the client device, said client capability information comprising information i) indicating programs currently installed on the client device, ii) configuration of the client device, iii) user information associated with the client device, and iv) user information associated programs installed thereon;
determining, via the computing device, based on said client device capability information, capabilities of the client device for rendering the resource;
	generating, via the computing device, an application-information key pair based on the determined client device capability for encapsulation into a smart link scheme for the client device to execute in order to render the resource…”


Independent claims 47 and 55 recite similar limitations as independent claim 36 and are rejected for the same reasons.
Claims 37-41 and 43-46 are rejected based on their dependence on claim 36; Claims 48-50, and 52 are rejected based on their dependence on claim 47; and claims 54 and 55 are rejected based on their dependence on claim 53.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-41, 43-50, 52-55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 36, 57 and 53 recite, in part, “the hypothetical scheme formatted with a syntax and in a structure similar to the first key/value pair” is unclear to the Examiner. The specification indicates that the hypothetical scheme shares an identical syntax with the HTTP scheme therefore it is unclear to the Examiner how much variation is allowed between two schemes can still be considered “similar”.  
Dependent claims 37-41, 43-46, 48-50, 52,54, and 55 are rejected based in their dependence on one of claims 37, 47, and 53.

251 Rejections based on New Matter
Claims 36-41, 43-50, 52-55 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  

Claim 36, considered representative, recites in part, 
“identifying, by the computing device, client device capability information associated with the client device, said client capability information comprising information i) indicating programs currently installed on the client device, ii) configuration of the client device, iii) user information associated with the client device, and iv) user information associated with programs installed thereon;
determining, via the computing device, based on said client device capability information, capabilities of the client device for rendering the resource;
	generating, via the computing device, a smart link scheme for the client device to execute in order to render the resource, said smart link scheme comprising an encrypted payload comprising information associated with a program that is currently installed on said client device that is capable of rendering the resource…”

The Examiner is unable to locate support in the original specification for a single device that both identifies client device capability information to determine the capabilities of the client device for rendering a resource, and generates a smart link scheme for the client device to execute in order to render the resource.  See the above discussion in the response to the applicant’s arguments regarding the 112 first paragraph/251 rejections based on new matter for a more complete analysis of the specification.

Claims 37-41 and 43-46 are rejected based on their dependence on claim 36; Claims 48-50, and 52 are rejected based on their dependence on claim 47; and claims 54 and 55 are rejected based on their dependence on claim 53.

Allowable Subject Matter
	Claims 36-41, 43-50, and 52-55 are free from prior art rejections however the claims still stand rejected under 35 USC 112(a) and 251 as stated above.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to fairly teach or suggest a single device is a system that identifies a URL corresponding to a resource requested by a client device, wherein the URL comprises an HTTP scheme encapsulating a hypothetical scheme, the hypothetical scheme encoded to preserve validity in accordance with the HTTP scheme, and generates an application-information key value pair based on determined client device capability information for encapsulation into a smart link scheme for the client to execute in order to render the resource, wherein the application information key value pair .

Conclusion     
                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 




Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         /M.F/Supervisory Patent Examiner, Art Unit 3992